DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to communication received on 08/24/2021. The response presented amendment to claims 12 and 14; and cancelled claim 15. Claims 1-11, 13, 16-18 and 22 are previously cancelled.  Claims 12, 14 and 19-21 are pending. 
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20140341255 A1
KAISER et al. hereinafter Kaiser
US 6272913 B1
Naegele et al. hereinafter Naegele
US 20040264544 A1
Fischer et al. hereinafter Fischer
US 4850227 A
Luettgen et al. hereinafter Luettgen


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser  Naegele and Luettgen.
With respect to claim 12, Kaiser discloses a method for producing a device for detecting at least one property of a fluid medium in a measuring chamber (Abstract… device for measuring a pressure and a temperature of a fluid medium flowing in a duct…), the method comprising:
housing 220), the housing having at least one electrical contact (contact 222);
b) providing at least one pressure-pipe tube (connecting piece 210) configured to convey a fluid medium (¶[0028] discloses connecting piece 210 has an opening 216 via which interior space may be exposed to the fluid medium) to a pressure sensor (pressure sensor element 320), wherein the at least one pressure-pipe tube includes a channel (interior chamber 214), the pressure-tube (210) having at least one contacting element (connector elements 360);  
c) introducing at least one sensor element (320, 330, and 332) into the at least one pressure-pipe tube (210) for detecting the property of the fluid medium into the housing (¶[0004] discloses a device (100) for measuring a pressure and a temperature of a fluid medium flowing in duct), wherein the at least one sensor element includes at least one temperature sensor (temperature sensor 330) which has at least one connection line (¶[0036] discloses temperature sensor 330 includes electrical lead wires 331 and a temperature sensor element 332 connected to lead wires 331), the at least one connection line disposed in the channel (Fig. 1b illustrates sensor 330 disposed within connecting piece 210); 
d) bringing, via at least one insulation-displacement method (¶[0037] discloses insulation-displacement connection), the contacting element (360) into contact with the at least one sensor element (320) in such a way that an electrical connection is established between the contacting element  and the at least one sensor element (¶[0037] discloses connector elements 360 are provided for optimized electrical contact between 222 and ); and 
e) introducing at least one circuit substrate onto which the pressure sensor is applied (¶[0022] discloses an integrated circuit 310 is positioned on carrier substrate 300 and pressure sensor element 320 situated on carrier substrate 300), into the housing (200) in such 320) faces the at least one pressure-pipe tube (210) and circuit substrate (carrier substrate 300) is electrically connected to the electrical contact of the housing (¶[0039] discloses connection ends 360 of carrier substrate 300 are mechanically and electrically contacted) and, in that the contacting element (360) is applied onto the circuit substrate by a press-in technique (¶[0037] discloses carrier substrate 300 has connector element 360, which are suitable for a snap-in connection), to the at least one sensor element (320, 330 and 332); 
wherein the housing (220) and the pressure-pipe tube (210) are produced as separate components (refer fig. 1b, installation of 220 and 210),
Kaiser does not explicitly discloses bringing, via at least one insulation-displacement method, the contacting element into contact with the at least sensor element in such a way that an electrical connection is established between the contacting element  and the at least one sensor element.
Naegele, from the area of detecting pressure and temperature in an intake tube of an internal combustion engine, discloses bringing, via at least one insulation-displacement method, the contacting element into contact with the at least one sensor element in such a way that an electrical connection is established between the contacting element  and the at least one sensor element (col. 3, lines 58-62 discloses insulation displacement connection is contacting the terminal lines of the temperature sensor to plug contact pins).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kaiser with the teachings of Naegele so that the temperature sensor element and contacting element of Kaiser invention will have an insulation-displacement type coupling connection as disclosed in Naegele’s 
Kaiser discloses passivating the pressure sensor element and the temperature sensor in order to protect the sensors from corrosion attacks. However, Kaiser is silent about at least one passivation of connection points in at least one cutoff trench of the pressure-pipe tube takes place prior to execution of step d).
Luettgen related to packaging and fabrication of pressure sensor discloses at least one passivation of connection points in at least one cutoff trench of the pressure-pipe tube takes place prior to execution of step d (¶[0014] discloses trench 60 is provided through the bottom wall 64 of the chamber 20. This trench 60 is also filled with the passivating substance 56; Fig. 1 illustrates port member 16 where trench 60 is provided).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kaiser with the teachings of Luettgen so that Kaiser’s pipe connection points will be passivated as disclosed in Luettgen invention for the predicable benefit of improving corrosion resistance capacity of the pipe.            
With respect to claim 19, Kaiser, Naegele and Luettgen disclose the method as recited in claim 12 above. Kaiser further discloses the circuit substrate has at least one electrical spring contact (¶[0032] discloses effective contacting is achieved between plug contact 222 and connector elements 360 of the carrier substrate (houses electronic circuit 310) by contact spring element 250), the spring contact (250) being pressed against the electrical contact of the housing (222) when the circuit substrate is introduced into the housing (300), and producing an electrical connection to the electrical contact (¶0031).
With respect to claim 20, Kaiser, Naegele and Luettgen disclose the method as recited in claim 12 above. Kaiser further discloses the housing (200) and the pressure-pipe tube (210) are connected to each other in an integral or form-locked manner(refer Fig. 1b to see how 200 and 210 are connected to each other).
With respect to claim 21, Kaiser, Naegele and Luettgen disclose the method as recited in claim 12 above. Kaiser further discloses the housing (200) and the pressure-pipe tube (210) are connected to each other with the aid of at least one connection technique, which is selected from the group made up of gluing and latching (FIG. 1b shows device 100 includes a housing 200 having a connecting piece 210 and a male connector 220).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser, Naegele and Luettgen as applied to claim 12 above, and further in view of Fischer.
With respect to claim 14, Kaiser, Naegele and Luettgen disclose the method as recited in claim 12 above. Kaiser further discloses the contacting of the contacting element to the at least one sensor element is performed with the aid of at least one connection line of the at least one sensor element (¶[0036] discloses temperature sensor 330 includes electrical lead wires 331 and a temperature sensor element 332 connected to lead wires 331). 
Kaiser as modified by Naegele is silent about the connection line including at least one insulation sheath, and the contacting element having at least one insulation-displacement element, and during execution of step d), a cut is made into the insulation sheath in at least one location.
Fischer, from the area of sensor element for detecting a physical variable, discloses the connection line including at least one insulation sheath, and the contacting element having at least one insulation-displacement element, and during execution of step d), a cut is made into the [0013] discloses the insulation displacement contacts designed to include recesses in which two opposing blades are disposed. The blades have a sharp edge suitable for cutting the insulation material of an electrically insulated connecting cable and contacting the electrically conductive material under the isolation, such as copper wire).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kaiser as modified by Naegele with the teachings of Fischer in order to use a connection line that has an insulation sheath in an insulation-displacement connection method as disclosed in Fischer’s invention for the predicable benefit of contacting the electrically conductive material under the isolation without removing the sheath.       
Response to Arguments
Applicant's arguments, see page 4, filed 08/24/2021, have been fully considered and addressed below:
Applicant’s arguments with respect to the rejections of claims 12, 14 and 19-21 under 35 USC § 112 have been fully considered and are persuasive in light of the amendment made to the claims. Thus, the rejections has been withdrawn.
Applicant’s arguments with respect to the rejections claims of 12, 14 and 19-21 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kaiser, Naegele and Luettgen. See the rejection of claims above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEDEON M KIDANU/Examiner, Art Unit 2861   

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861